Exhibit 23.2 Cawley, Gillespie & Associates, Inc. petroleum consultants 13, SUITE 100 , SUITE 302 1, SUITE 625 AUSTIN, TEXAS 78729-1707 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817-336-2461 713-651-9944 www.cgaus.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS The undersigned hereby consents to the references to our firm in the form and context in which they appear in the Annual Report on Form 10-K of Whiting Petroleum Corporation for the year ended December31, 2013.We hereby further consent to the use of information contained in our reports setting forth the estimates of revenues from Whiting Petroleum Corporation’s oil and gas reserves as of December31, 2013, 2012 and 2011 and to the inclusion of our reports dated January 3, 2014 as an exhibit to the Annual Report on Form 10-K of Whiting Petroleum Corporation for the year ended December31, 2013.We further consent to the incorporation by reference thereof into Whiting Petroleum Corporation’s Registration Statements on Form S-8 (Registration Nos. 333-111056 and 333-190197), Form S-4 (Registration No. 333-121614) and Form S-3 (Registration No. 333-183729). Sincerely, /s/ Cawley, Gillespie & Associates, Inc. Cawley, Gillespie & Associates, Inc. Texas Registered Engineering Firm F-693 February 27, 2014
